Citation Nr: 1221701	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a cervical spine disability, claimed as degenerative disc disease.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right knee disability other than Baker's cyst.

4.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral pes planus. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to service connection for a right hand condition.

8.  Entitlement to service connection for a low back condition.

9.  Entitlement to service connection for bilateral hip disability.

10.  Entitlement to service connection for right knee Baker's cyst, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to service connection for static foot deformity.

13.  Entitlement to an increased rating for duodenal ulcer, currently rated as 20 percent disabling.

14.  Entitlement to a compensable rating for inguinal herniorrhaphy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a March 2011 hearing by the undersigned Acting Veterans Law Judge held sitting at the RO.  A transcript of that hearing is associated with the claims file.

At a July 2002 VA outpatient visit, the examining clinician determined that the Veteran's multiple orthopedic problems precluded his returning to work in his previous capacity as a truck driver.  The Board finds that this comment constitutes an informal claim for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue is referred to the RO for the appropriate development. 

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a right shoulder disability, entitlement to service connection for a left knee disability, entitlement to service connection for right knee Baker's cyst, entitlement to service connection for a static foot deformity, entitlement to an increased rating for duodenal ulcer, and entitlement to a compensable rating for inguinal herniorrhaphy residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 2001 rating decision denied service connection for a cervical spine disability, bilateral carpal tunnel syndrome, and a right knee disability; the Veteran did not appeal that decision or submit documentation within one year of that decision constituting new and material evidence.

2.  Evidence received since the time of the final September 2001 rating decision does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a cervical spine disability, bilateral carpal tunnel syndrome, and a right knee disability.

3.  A May 2003 rating decision denied service connection for bilateral pes planus; the Veteran did not appeal that decision or submit documentation within one year of that decision constituting new and material evidence.

4.  Evidence received since the time of the final May 2003 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral pes planus.

5.  The Veteran's service treatment records show treatment for a right wrist steam burn in August 1963 and a right thumb nail injury and removal in October 1963 and November 1963; however, they do not reflect an injury to the bilateral hips or bilateral feet, and do not document a diagnosed static foot deformity or disability of the bilateral hips.

6.  An acquired psychiatric disability, right hand degenerative joint disease, and bilateral hip joint narrowing are currently diagnosed.

7.  The evidence of record is in equipoise as to whether the Veteran's acquired psychiatric disorder is related to his military service.

8.  The evidence of record relates the Veteran's right hand condition to his military service.

9.  The evidence of record does not relate the Veteran's bilateral hip disability to his military service.




CONCLUSIONS OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  Evidence submitted to reopen the claim of entitlement to service connection for pes planus is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The criteria for service connection for acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

8.  The criteria for service connection for a right hand disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

9.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2002, April 2004, August 2004, October 2007, and June 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the regulations pertinent to claims to reopen based on the submission of new and material evidence and of the specific evidence required to reopen in a letter dated in June 2009.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in March 2006 and October 2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and records considered in making that decision are associated with the claims file.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in May 2001, November 2007 and November 2008; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although a VA examination was not conducted with respect to the Veteran's claims to reopen, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Issues

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Cervical Spine

The RO denied service connection for a cervical spine disability in the September 2001 rating decision, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that the evidence did not show a cervical spine injury or disability in service, or establish a nexus between the Veteran's currently diagnosed cervical spine disability and his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2001 rating decision that addresses these bases.  

Evidence submitted and obtained since the September 2001 decision includes VA outpatient treatment records dated from May 2001 to June 2010, and the Veteran's testimony at his March 2011 Board hearing.  These records do not provide evidence of a nexus between the Veteran's currently diagnosed cervical spine disability and his military service.  the Veteran asserted at a November 2009 VA outpatient visit that he had a 15-to-20 year history of neck pain, following a 1962 inservice incident in which he was forced to jump into the water.  But the Veteran was separated from service in 1966, and a 15-to-20 year history of neck pain would place its onset in approximately 1989, more than 20 years after the Veteran's service separation, but shortly after his two 1988 motor vehicle accidents.  Thus, a medical nexus, by way of a showing of continuity of the Veteran's neck symptomatology, is not established.  The remainder of the evidence does not reflect a medical nexus between the Veteran's military service and his current diagnosis, only documenting treatment for that disability in the postservice period.

Accordingly, although this evidence is "new," as it had not been previously considered by VA, it is not "material" as it does not raise the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for a cervical spine disability since the September 2001 rating decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied.

Carpal Tunnel Syndrome

The RO denied service connection for bilateral carpal tunnel syndrome in September 2001, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that the Veteran's carpal tunnel syndrome was not related to his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2001 rating decision that addresses this basis.  

Evidence submitted and obtained since the September 2001 rating decision includes VA outpatient treatment records dated from December 2001 to June 2010, and the Veteran's March 2011 Board hearing transcript.  These records do not provide evidence of a nexus between the Veteran's currently diagnosed carpal tunnel syndrome and his military service.  An April 2003 VA outpatient treatment record reflects that the Veteran experienced an improvement in symptoms after his bilateral carpal tunnel release surgery, and the remainder of the records reflect treatment for pain in the hands and thumbs.  Thus, a medical nexus is not established by these records, only document the Veteran's complaints and his treatment for that disability in the postservice period.

Accordingly, although this evidence is "new," as it had not been previously considered by VA, it is not "material" as it does not raise the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for bilateral carpal tunnel syndrome since the September 2001 rating decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.  Thus, the decision remains final, and the appeal is denied.

Right Knee Disability, Other than Baker's Cyst

The RO denied service connection for a right knee disability in September 2001, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that no knee injury was documented in service and the evidence did not establish a nexus between service and the Veteran's diagnosed knee disability.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2001 rating decision that addresses these bases.  

Evidence submitted and obtained since the September 2001 rating decision includes VA outpatient treatment records dated from October 2002 to January 2011, and the Veteran's March 2011 Board hearing transcript.  These documents do not provide evidence of a nexus between the Veteran's currently diagnosed right knee disability and his military service.  An April 2003 VA outpatient treatment record reflects the Veteran's report of right knee pain back to 1968 by history, but this symptom was reported at the May 2001 VA examination, the report from which was of record at the time of the last rating decision.  The remainder of the records reflects complaints of and treatment for knee pain, but do not establish a medical nexus.  

Accordingly, although some this evidence is "new," as it had not been previously considered by VA, it is not "material" as it does not raise the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for a right knee disability since the September 2001 rating decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.  Thus, the decision remains final, and the appeal is denied.

Bilateral Pes Planus 

The RO denied service connection for bilateral pes planus in May 2003, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The basis of the prior final denial was the RO's finding that the Veteran's preexisting pes planus was not aggravated by his military service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2003 rating decision that addresses this basis.  

Evidence submitted and obtained since the May 2003 rating decision includes VA outpatient treatment records dated from January 2002 to July 2010, and the Veteran's March 2011 Board hearing transcript.  These documents do not address the question of whether the Veteran's preexisting pes planus was aggravated by his military service, but rather address the Veteran's current symptomatology.  Further, the Veteran's testimony is insufficient with which to determine that his preexisting disability was aggravated by service, being that the record does not reflect he is of the expertise to make such a determination which is medical in nature.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, that the Veteran's preexisting disability was aggravated by his military service is not established by these records.

Accordingly, although this evidence is "new," as it had not been previously considered by VA, it is not "material" as it does not raise the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has not been submitted to reopen the issue of entitlement to service connection for bilateral pes planus since the May 2003 rating decision.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.  Thus, the decision remains final, and the appeal is denied.

Service Connection Issues

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Acquired Psychiatric Condition

The Veteran's service treatment records reflect no complaints of psychiatric symptoms or a diagnosed psychiatric disability.  However, the evidence of record establishes that the Veteran has an acquired psychiatric disability that is related to his military service.

Initially, it is noted that although a personality disorder was also diagnosed in various records to include a October 2002 private treatment record, service connection for a personality disorder cannot be granted as service connection may not be granted for defects of congenital, developmental or familial origin, which includes personality disorders.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

VA outpatient treatment records dated from October 1999 to February 2011 reflect treatment for a variety of psychiatric disabilities, to include mood disorder, depression/depressive disorder, and anxiety disorder.  To that end, several of those VA treatment records appear to relate the Veteran's psychiatric condition to incidents in service.  An April 2009 VA outpatient treatment record noted the clinician's comment that a number of situations in the military appeared to be the root of the Veteran's anxiety, and a May 2009 record noted that the Veteran's anxiety was secondary to a 1964 incident in which others in the Veteran's unit turned on him after thinking he was an undercover officer.  Finally, the November 2007 VA examination report attributed the Veteran's depressive symptoms to both his childhood and to his military service.  [It is noted that in the rating decision denying this claim, the RO mentioned only the childhood problems as a causative factor.]

To the extent that the Veteran's service treatment records are devoid of psychiatric findings, the record contains at least two VA outpatient treatment records, dated in April 2005 and October 2008, detailing the Veteran's receipt of non-judicial punishment in service, indicating trouble with authority.  A VA clinician similarly found in March 2009 that the Veteran had problems with authority figures in his post-service employment that had proximately resulted from his experiences in the military.  Further, the Veteran has testified as to his in-service experiences, and his reluctance to report those experiences.  The Board finds these claims credible to the extent that establishing in-service events is required.

Ultimately, it appears that the Veteran's currently diagnosed psychiatric disability stems both from his childhood experiences but also from his military service.  The record does not clearly reflect whether these disabilities are intertwined.  See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  As such, they are taken as one disability, and the Veteran's military service is considered to be at least partially the cause of the Veteran's current psychiatric disability.  On this basis, and resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability is warranted.

Right Hand Condition

The Veteran's service treatment records show treatment for a right wrist steam burn in August 1963 and a right thumb nail injury and removal in October 1963 and November 1963, but no diagnosed right hand disability on service separation in June 1966.  In a October 2001 statement in support of his claim, the Veteran noted that in a collision of 3 ships, he fell on a galley deck injuring his right hand badly, and losing a thumb nail in the process.  The other post-service evidence reflects treatment for right hand pain, weak grip and numbness from November 2001 through June 2010; a March 2002 VA X-ray report showed arthritis of the right hand.

Although the Veteran was not afforded a VA examination specifically with request to his claim for service connection for a right hand disability, the Board finds that service connection is warranted.  As noted elsewhere in this decision, service connection for carpal tunnel syndrome of the bilateral hands was previously denied, and not reopened in the decision above.  However, carpal tunnel syndrome and degenerative arthritis are separate disabilities.  In its decision in Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  To that end, the March 2002 VA X-ray report concluded that the Veteran's right hand symptoms appeared to be secondary to arthritis, likely from the 1963 injury.  On this basis, the Board finds that the record establishes that the Veteran's currently diagnosed right hand arthritis is secondary to an in-service incident, which was described by the Veteran in October 2001 and which is partially confirmed by the Veteran's service treatment records.  On this basis, service connection for right hand arthritis is warranted.

Bilateral Hip Disability

The Veteran's service treatment records do not reflect evidence of a hip injury, reports of hip symptomatology, or a diagnosed hip disability.  Subsequent to service, the first documented treatment for hip symptoms is a September 1986 private treatment record.  VA and private treatment records dated in July 2001, September 2001, and January 2002 reflect continued reports of bilateral hip pain; at the September 2001 visit, diminished joint space of the hips with sclerosis was diagnosed.  The Veteran testified at his March 2011 Board hearing that he had not received recent treatment for his hip disability, but that his doctors had discussed hip replacements.

Unfortunately, these records do not provide evidence of a nexus between the Veteran's currently diagnosed bilateral hip disability and his military service.  The evidence does not establish continuity of symptomatology between the Veteran's military service and the date of first treatment in 1986; the September 2001 record noted that the Veteran reported a 25-year history of hip pain, which places the onset of his hip symptoms in approximately 1976, more than 10 years after service separation.  Thus, even though the Veteran testified at his March 2011 Board hearing that he experienced bilateral hip problems after that incident since 1965, even though he did not seek treatment until the early 1970s for lack of medical insurance, the Board does not find the Veteran's testimony in this regard to be credible.  The Veteran's testimony is thus contradicted by other evidence of record, and as such does not establish continuity of symptomatology.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  For these reasons, service connection for a bilateral hip disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a cervical spine disability is denied.

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome is denied.

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a right knee disability other than Baker's cyst is denied.

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for a right hand condition is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to service connection for bilateral hip disability is denied.


REMAND

At the Veteran's March 2011 Board hearing, he indicated that he had continued to receive treatment at VA facilities for his duodenal ulcer and inguinal herniorrhaphy residuals, to include a scheduled visit within the next month with a new VA practitioner.  Because records are not associated with the claims file, remand is required so that they may be obtained.

Additionally, the Veteran claims a low back disability that is related to his military service.  In June 2010 VA outpatient visit, he asserted that he fell during service, injuring his back, and did not report it.  Current diagnoses include multiple level degenerative disc disease of the lumbar spine and chronic low back pain.  Although the Veteran was involved in two motor vehicle accidents in 1988, a February 1987 X-ray of the lumbar spine showed straightening of the lordosis curve, possibly due to paralumbar muscle spasm, thus suggesting that the Veteran's lumbar spine disability preexisted his 1988 motor vehicle accident and is thus related to service.  on this basis, VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  On remand, a VA examination to determine the etiology of the Veteran's lumbar spine disability should be conducted.

The Veteran testified at his March 2011 Board hearing that in 1965, he was salvaging a boat had that run aground outside Hong Kong, and hit his right knee.  He asserts that both his right knee Baker's cyst and his left knee disabilities are related to this incident.  The Veteran's service treatment records reflect bilateral knee scars present at the April 1962 service entrance examination and the June 1966 service separation, but the Veteran's testimony is competent to establish that he sustained a knee injury at the time.  To that end, a July 2002 VA right knee magnetic resonant imaging test (MRI) showed right knee infrapatellar tendon thickening, with multiocular Baker's cyst.  Similarly, the post-service VA outpatient treatment records reflect competent lay statements as to the Veteran's left knee pain, but no diagnostic testing to determine if there is an underlying condition or an opinion as to whether the Veteran's complaints are related to service.  On remand, a VA joints examination should be conducted to answer these questions of medical fact.

The Veteran asserts that he has a static foot deformity was caused by working with heavy items in various situations during service, which began in 1964.  The Veteran's service treatment records do not reflect reports of foot symptoms, treatment or diagnoses except for pes planus, the claim to reopen for which was declined in the above decision.  However, the Veteran is competent to report that he experienced foot symptoms in service and since service, and his post-service treatment records reflect diagnoses of plantar fasciitis and heel spurs in addition to the pes planus.  The criteria for VA to order an examination as part of the duty to assist are thus met.  38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. at 83.  On remand, the examiner should explore the Veteran's foot symptomatology and clinical findings and determine if other foot disabilities exist besides his pes planus, and if so, determine the etiology.

Finally, the Veteran asserted at a November 2009 VA outpatient visit that during a water jump in 1962, he landed on his neck and experienced shoulder pain.  VA outpatient treatment records reflect his assertion of continuous right shoulder pain since service, and his diagnosis of rotator cuff tendinitis and probable arthritis.  Again, VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon, 20 Vet. App. at 83.  On remand, an examination should be conducted to determine the etiology of the Veteran's right shoulder disability.

Accordingly, the issues of entitlement to an increased rating for duodenal ulcer and entitlement to a compensable rating for inguinal herniorrhaphy residuals are REMANDED for the following actions:

1.  Obtain copies of all treatment records from the Phoenix VA Medical Center dated from July 2010 to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether the Veteran's back disability is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's military service.  All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disorder.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether any diagnosed right shoulder disability is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's military service.  All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee Baker's cyst and left knee disabilities.  Make the claims file and a copy of this remand available to the VA examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether any diagnosed left knee disability or right knee Baker's cyst is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's military service.  All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disability found.  The service treatment records, VA and private treatment records, and lay statements to include the March 2011 Board hearing testimony should be reviewed.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  Any foot disabilities found on examination should be diagnosed. 

Thereafter, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed foot disability other than the Veteran's pes planus is etiologically related to his military service.  The Veteran's post-service medical history and employment should also be considered in forming this conclusion.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

7.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


